Citation Nr: 1426905	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  11-05 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and two additional witnesses


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1984 to July 2005.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, that in pertinent part denied service connection for sleep apnea.  

The Veteran testified at a Travel Board hearing in April 2013.  A copy of that transcript has been associated with the claims file.  At the hearing the Veteran also submitted additional evidence with a waiver of initial RO consideration.  

The Board notes that the March 2013 hearing transcript is associated with the Veteran's Virtual VA paperless claims file.  The other documents are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his currently diagnosed obstructive sleep apnea is related to his active military service, particularly his deployment to Kuwait, his duties of burning waste, and exposure to multiple launch rocket system (MLRS) residue.  See Board Hearing Transcript, generally.  The Veteran also asserts that he did not seek prior treatment because he was unaware of sleep apnea.  See Board Hearing Transcript, pg. 11.  

Service treatment records are silent as to complaints, treatment, or diagnoses relating to sleep apnea.  Following service, the Veteran was seen for complaints of snoring in October 2009; he was diagnosed with obstructive sleep apnea in April 2010.

In April 2010 the Veteran submitted statements from his wife, T.H., and C.A.  In March 2013 the Veteran also submitted a statement from R.A.  The statements variously report that the Veteran has had symptoms of very loud and disruptive snoring and gasping since service.  Statements from the Veteran's wife and T.H., also report that the Veteran's behavior has changed in that he is more tired and irritable.  

At the March 2013 hearing, the Veteran's wife reported that she noticed the Veteran's symptoms when she first met him in 1991.  She also reported that his symptoms were worse after he returned from his deployment.  Additionally, T.H., reported that the Veteran would keep him awake when he was stationed with him in 1993. T.H., also reported that it would appear that the Veteran was holding his breath until he would "cough and whatever else" and roll over and go back to sleep.  

In light of the competent reports of ongoing symptoms during and since service, from the Veteran, his wife, and fellow service members, and the current obstructive sleep apnea diagnosis, the Board finds that a VA examination with medical nexus opinion is required to determine whether the Veteran's obstructive sleep apnea is causally related to his active service.  See McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and active service, including equivocal or non- specific medical evidence or credible lay evidence of continuity of symptomatology).

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to provide the names, addresses, and dates of treatment of all medical care providers, both VA and private, who have treated him for his sleep apnea since December 2010.  Secure any necessary authorizations.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such.  Specifically, the RO should obtain all relevant outstanding VA treatment records dated December 2010 to the present.  

2. Thereafter, schedule the Veteran for the appropriate VA examination(s) to determine the etiology of his obstructive sleep apnea.  The claims file must be made available to the examiner.

After physical examination of the Veteran and a review of the medical and scientific literature, the examiner should render an opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran's currently diagnosed obstructive sleep apnea is related to the Veteran's period of active service.  The Veteran contends that his symptoms had their onset in 1991 and worsened after his deployment to Southwest Asia due to exposure to environmental hazards therein, such as burning waste, and exposure to multiple launch rocket system (MLRS) residue. 

In providing an opinion, the examiner is asked to consider, and comment as necessary, on the service treatment records; VA clinic records; the Veteran's statements; and those of his wife and fellow service members, attesting to onset of sleep problems in-service and ongoing sleep problems since service.  The Board also advises the examiner that the Veteran has reported he did not seek treatment for sleep apnea earlier because he was unaware of the disorder.  

The examiner is requested to provide a thorough rationale for any opinion provided.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  

3. After the development above has been completed, readjudicate the Veteran's claim.  If the claim remains denied, issue to the Veteran and his representative a Supplemental Statement of the Case (SSOC) and afford them the appropriate period of time of which to respond thereto.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

